Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Objections to specification have been overcome by amendment or cancelation.
	Rejection of claims 7, 13 and 18 over U.S.C. 112(b) have been overcome by amendment.

Response to Arguments
Applicant's arguments filed 8/01/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that one of ordinary skill in the art would not have been motivated to incorporate the encryption teachings of Hardy and Giacomelli into the AI platform taught by Zhao because Zhao teaches a system in which each node in the machine learning system has a complete copy of model weights. However, at [0019], Zhao states, “the GPU server cluster 160 can be implemented as part of a private or public computing platform(e.g., a data center, a cloud computing system, etc.)…” While it is true that Zhao does not require encryption or security improvement in their invention as disclosed, one of ordinary skill in the art would certainly recognize that in either case of the platform being implemented as part of a private or public computing platform, that the system disclosed by Zhao would benefit from additional security features. If it is a public computing platform, there would be an obvious desire to protect model data because it is publicly exposed. If it is a private computing platform, there is already a presumption of privacy, which would mean there is already a need to protect the model data. In either case, one of ordinary skill in the art would be motivated to enhance the invention disclosed by Zhao with encryption features to protect the model data. 
Applicant further argues encryption would denigrate the openness of Zhao in sharing complete sets of model weights with every node. This point is negated by the fact that both Giacomelli and Hardy disclose a Pallier cryptosystem. A Pallier cryptosystem is a type of homomorphic cryptosystem. A homomorphic cryptosystem allows encrypted data to be operated on in the same way unencrypted data is, yielding an encrypted result, and the result may be decrypted. In such cryptosystems, the data is encrypted prior to being shared and operated on, and the result is the same as if it was not encrypted. In this way, one of ordinary skill in the art would recognize how homomorphic encryption techniques would preserve Zhao’s openness, so that encrypted model weights could still be shared across all nodes, and the result would be the same. For these reasons, the claims 1-5, 7-13 and 15-19 remain rejected over the same grounds as stated in the prior office action as the amendments do not change the substance of the claims. Claims 1-5, 7 and 19 rejections are rewritten below with amendments included. Claims 6, 14 and 20 remain withdrawn as the independent claims upon which claims 6, 14 and 20 depend on do not contain allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhao et al. (USPGPUB 2019/0312772 A1), hereinafter Zhao, in view of 
Hardy et al. (WO 2016/61635 A1) hereinafter Hardy, and 
Giacomelli, I. et al. "Privacy-Preserving Ridge Regression with only Linearly- Homomorphic Encryption" International Conference on Applied Cryptography and Network Security. Springer, Cham, June 3, 2018, hereinafter Giacomelli.

Regarding claim 1, Zhao discloses a processing unit (Fig. 7 #702) operatively coupled to memory; (Fig. 7 #710)
and an artificial intelligence (AD platform (Fig. 1 #130) in communication with the processing unit, (Fig. 1 #140, [0020]) the Al platform to train a machine learning model ([0019] “DLaaS”), the Al platform comprising:
a registration manager (Fig. 7 #146) configured to register participating entities in a collaborative relationship, (Fig. 6 #606)
arrange the registered entities in a topology, (Fig. 6 #604 & #146)
and establish a topological communication direction, (Fig. 6 #608, [0081])
an entity manager (Fig. 7 #740) configured to distribute the selectively aggregated weights to one or more entities in the topology ([0045]) responsive to the topological communication direction. ([0059] “unidirectional”)

Zhao fails to disclose an encryption manager to generate and distribute a public additive homomorphic encryption (AHE) key to each registered entity;
an entity manager configured to locally direct encryption of entity local machine learning model weights with a corresponding distributed AHE key,
selectively aggregate the encrypted local machine learning model weights, and
distribute the selectively aggregated encrypted weights to one or more entities in the topology;
and the encryption manager configured to subject an aggregated sum of the encrypted local machine learning model weights to decryption with a corresponding private AHE key, 
and distribute the decrypted aggregated sum to each entity in the topology.

Giacomelli teaches an encryption manager (Sect. 3 Pg. 7 “CSP”) to generate and distribute a public additive homomorphic encryption (AHE) key to each registered entity; (Sect. 3 Phase 1 Pg. 7)
subject an aggregated sum of the encrypted local machine learning model weights to decryption
with a corresponding private AHE key, (Sect. 3 Phase 2 Pg. 7 “decrypts”) 
and distribute the decrypted aggregated sum to each entity in the topology. (Sect. 3 Phase 2 Pg. 7 “masked model”)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to incorporate the teachings of Giacomelli to include an encryption manager to generate and distribute a public additive homomorphic encryption (AHE) key to each registered entity. Such modifications would be motivated to ensure that MLE (entity manager) obtains the model while both MLE and CSP (encryption manager) do not learn any other information about the private datasets (entities) Di beyond what is revealed by the model itself. (Sect. 3 Pg. 7)

Hardy teaches an entity manager to (Hardy, Fig. 8 #814 “Learner’’) locally direct encryption of entity local machine leaming model weights with a corresponding distributed AHE key, (Fig. 8 “Public key”) 
selectively aggregate the encrypted local machine learning model weights, (Fig. 8 #806-812) 
and distribute the selectively aggregated encrypted weights to one or more entities in the topology. (Fig. 8 #806-812)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Giacomelli to incorporate the teachings of Hardy to include an entity manager to locally direct encryption of entity local machine leaming model weights with a corresponding distributed AHE key, selectively aggregate the encrypted local machine learning model weights, and distribute the selectively aggregated encrypted weights to one or more entities in the topology responsive to the topological communication direction. Such modifications would be motivated to share information across a number of different databases while making guarantees about the security and privacy of each individual database. (Hardy, Pg. 9 In. 8-13)

Regarding claim 2, Zhao in view of Giacomelli and Hardy discloses the system of claim 1 as set
forth above, wherein a single participating entity comprises two or more internal entities (Zhao, Fig. 2B #210 & #220; Hardy, Fig. 8 #806-812), and wherein the entity manager is further configured to: 
aggregate weights from one or more machine learning models locally coupled to the two or more internal entities (Zhao, [0042]).
locally encrypt the aggregated weights with the public AHE key (Hardy, Fig. 8 #802 “Encryption”),
wherein the aggregated weights represent a homogenous data type (Hardy, Pg. 4 In. 12-15 “single data record”).

Regarding claim 3, Zhao in view of Giacomelli and Hardy discloses the system of claim 2 as set forth above, wherein the entity manager is further configured to receive the decrypted aggregated sum from the encryption manager (Hardy, Fig. 8 “Homomorphic addition” to “Decryption”), and propagate the aggregated sum to the two or more locally coupled machine learning models (Zhao, [0045] “fully accumulated values”).

Regarding claim 4, Zhao in view of Giacomelli and Hardy discloses the system as claim 1 as set forth above, wherein the topology is a ring topology (Zhao, Fig. 2B), 
and wherein the registration manager is further configured to assign a rank to each participating entity in the topology (Zhao, [0043] “specific order)
and incrementally encrypt (Hardy, Fig. 5 #508; Pg. 24 In. 25-30) and aggregate machine learning model weights in a first topological direction (Zhao, [0045]) responsive the assigned rank in the topology (Zhao, (0043) “specific order’).

Regarding claim 5, Zhao in view of Giacomelli and Hardy discloses the system of claim 4, wherein the registration manager is further configured to modify the first topological direction responsive to available communication bandwidth (Zhao, [0059])

	Claims 8-12 and 15-17 are substantially similar to that of claims 1-5. Therefore, claims 8-12 and 15-17 are rejected on similar grounds as claims 1-5 over Zhao in view of Giacomelli and Hardy.
	

Claims 7, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Giacomelli and Hardy as applied to claims 1, 8 and 15 above, and further in view of 
Feng, Z. et al., "SecureGBM: Secure Multi-Party Gradient Boosting," 2019 IEEE International Conference on Big Data (Big Data), Los Angeles, CA, USA, 2019, hereinafter Feng.

Regarding claim 7, Zhao in view of Giacomelli and Hardy discloses the system of claim 1, wherein the entity manager is further configured to represent the local machine learning model weights as an array of weights (Hardy, Pg. 16 In. 13-17 “model parameters’’),
divide the array into a plurality of two or more chunks (Zhao, [0045] “small chunks),
wherein a quantity of chunks is an integer representing a quantity of the registered participants (Zhao, [0045] “N smaller chunks”),
synchronously aggregate the chunks in parallel (Zhao, [0047] “data-parallel DL training) and responsive to the topology.
Zhao in view of Giacomelli and Hardy fail to disclose locally encrypt each chunk with the AHE public key. However, Feng teaches locally encrypt each chunk with the AHE public key (Feng, Sect. III.A.1
“Batched Secure Inference” Pg. 4 Col. 1).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Giacomelli and Hardy to incorporate the teachings of Feng to include locally encrypt each chunk with the AHE public key. Such modification would be motivated to reduce the computational/communication costs (Feng, Sect. III. A.1 “mini -batch sampling” Pg.4 Col. 1).

	Claims 13 and 18 are substantially similar to that of claim 7. Therefore, claims 13 and 18-19 are rejected on similar grounds as claim 7 over Zhao in view of Giacomelli, Hardy and Feng.

Regarding claim 19, Zhao in view of Giacomelli, Hardy and Feng discloses the method of claim 18 as set forth above, further comprising concluding the synchronous aggregation when each participating entity is in receipt of a single aggregated chunk ([0045] “complete data chunk’),
concatenating the decrypted chunks, and distributing the concatenated decrypted chunks to the registered participating entities ([0045] “AllGather’).
Feng teaches transmitting the single aggregated chunk to a decrypting entity, subjecting the transmitted chunk to decryption with the corresponding AHE private key (Sect. ILB Pg. 3 Col. 1, “decrypted”).
It is noted, as described by Feng, a subset of samples are subjected to a “secure inference under AHE settings” (Sect. III.A.1 “Batched Secure Inference” Pg. 4 Col. 1). The “true results” of the inference can be revealed by decrypting the results obtained from the “secure inference” (Sect. II.B Pg. 3 Col.1, “decrypted’).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Giacomelli, Hardy and Feng to include transmitting the single aggregated chunk to a decrypting entity, subjecting the transmitted chunk to decryption with the corresponding AHE private key. Such modification would be motivated to obtain the “true results” of the homomorphic encryption operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Santos et al. (US 2021/0035027 A1) – Regarding training distributed sets of machine learning models by training each of the distributed machine learning models on different subsets of a set of training data.
Kawai et al. (WO 2020/245864 A1) – Regarding a distributed processing node transmitting distributed data for M groups of M communication units. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 7:30-11:00 AM; 11:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496